Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6-8-21.
Applicant's election with traverse of claims 1-7 and 16-20 in the reply filed on 6-8-21 is acknowledged.  The traversal is on the ground(s) that that the Examiner in the corresponding PCT Application considered all of claims 1-15, which correspond to claims 1-20 of the present application and therefore, the Examiner should consider Groups I-II, claims 1-20, in the present application.  This is not found persuasive because Group | and Il lack unity of invention because even though the inventions of these groups require the technical feature of a protective cover, a decontamination module (158), an air blower and a filtration module, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2007/102798, who teaches a device including a protective cover (10), a decontamination module (100), an air blower (60) and a filtration module (160) as discussed below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase "such as" and “in particular” renders the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). 

Claim 1 recites “the entrance of the tunnel” in line 8 and “the exit of the tunnel” in lines 10 and 12. However, claim 1 also recites “a protective cover …able to form a sealed decontamination tunnel”. Since the tunnel is described as being sealed, it is unclear where the entrance or exit is located. For the purposed of examination, “the entrance” and “the exit” will be interpreted as any location in the protective cover that allows passage between the inside and the outside.

Claim 5 recites the limitation "the walls" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the hot air-blowing module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites “wherein the hot air-blowing module constitutes the decontamination module or one of the decontamination modules” which reads as the air blower is the decontamination module. However, claim 5 depends from claim 1 which recites these components as different components. It is unclear how the device can include both an air-blower and at least one decontamination module, if they are intended to be the same component.

Claims 2-7 and 16-20 are rejected as being depended on an indefinite claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-7 and 16-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mielnik et al. WO 2007/102798 (WO’798).

Regarding claim 1, WO’798 teaches the field of environmental decontamination. It finds particular application in conjunction with a portable enclosure for microbial, biological or chemical decontamination of large pieces of equipment, including military aircraft (material in particular an aircraft such as a military helicopter) (para. 1). The decontamination process includes enclosure 10 (decontamination tunnel around said materiel), illustrated with an inflatable rear wall 14 and inflatable (adaptable) sidewalls 16, 18 which extend and arch upwardly to form a roof 20 of the structure 12 (a protective cover adaptable to the shape of the materiel). The support structure 12 is taped or otherwise sealed to the support surface 26 and has cross structures, as necessary to help maintain the base of the walls in the proper location. The enclosure 10 is light weight and, prior to inflation, can be stored in a valise 28 of suitable size (para. 23). A filter system 160 (filtration module) in the outlet conduit removes traces of residual contaminants in the exiting air. For example, the filter system 160 includes a HEPA filter which traps microorganisms (destroy the vapours of contaminated air). A chemical filter is optionally included which removes certain harmful chemical agents (retrieve the decontaminant product). The filter is located at an exit location of the enclosure next to a pump for withdrawing the spent vapor (see fig. 2) (be arranged at the exit of the tunnel formed by the protective cover). A pump decontamination module) is used, in the illustrated embodiment, to actively withdrawn the spent vapor (para. 40, see fig. 2) (eliminate the contamination of the materiel placed inside the tunnel formed by the protective cover). With continued reference to FIGURES 1 and 2, an inflation system 60 is connected with the interconnected inflation passages 22 prior to inflation. The inflation system 60 includes a compressor 62 or other suitable air blower (air-blowing module to send air in said tunnel) which pressurizes atmospheric air (para. 26). The air-blower is located at an entrance location of the enclosure (see fig. 2). The inflation' system 60 is connected with the interior 30 (in said tunnel) via an inlet port 70 of the inflatable enclosure. Vents 188 in the inflation passages 22 release air into the enclosure (para. 28). A mobile source 100 of gaseous decontaminant (decontamination module) supplies a gaseous decontaminant to the interior space 3 for removing contamination from a large item inside the enclose (para. 20-21, 32) (at least one decontamination module, able to eliminate the contamination of the materiel placed inside the tunnel). Therefore, WO’798 teaches a device for the decontamination of materiel, in particular for the decontamination of an aircraft such as a military helicopter, the device comprising: a protective cover adaptable to the shape of the materiel, able to form a sealed decontamination tunnel around said materiel, at least one decontamination module, able to eliminate the contamination of the materiel placed inside the tunnel formed by the protective cover; an air-blowing module able to be arranged at the entrance of the tunnel formed by the protective cover in order to send air in said tunnel; and a filtration module able to be arranged at the exit of the tunnel formed by the protective cover to destroy the vapours of contaminated air and/or to retrieve the decontaminant product at the exit of said tunnel.

Regarding claim 2, WO’798 teaches the device for decontamination of material of claim 1. WO’798 further teaches that the at least one of the decontamination modules can include a source of gaseous decontaminant for delivering the gaseous decontaminant to the large object within the enclosure to decontaminate the object, as discussed above. The source of gaseous decontaminant is located outside or within the enclose (para. 32 fig. 2). Therefore, WO’798 further teaches wherein the decontamination module is a decontaminant product injection module able to be arranged under or outside the tunnel formed by the protective cover to send the decontaminant product on the materiel.

Regarding claim 3, WO’798 teaches the device for decontamination of material of claim 1. WO’798 further teaches at least one of the decontamination modules can include a pump 162 used to actively withdrawn the spent vapor (contaminated particles), as discussed above. The pump 162 is located outside of the enclosure (see fig. 2). Therefore, WO’798 further teaches wherein the decontamination module is a suction module able to be arranged outside the tunnel formed by the protective cover to remove the contaminated particles from the materiel.

Regarding claims 4, 5, 16 and 17, WO’798 teaches the device for decontamination of material of claims 1-3. WO’798 further teaches the inflation system 60 includes a compressor 62 or other suitable air blower which pressurizes atmospheric air overpressure). The inflation system optionally also includes heating equipment 64 for heating the air prior to entering the passages 22 (para. 26). The heater air assists in preventing or limiting condensation of hydrogen peroxide or other vapor decontaminant between the source 100 and the nozzles 122. The nozzles 122 feed the gaseous decontaminant into the interior space 30. The nozzles may be directional to assist in circulating the decontaminant (para, 11 and 35) Therefore, WO’798 further teaches wherein the air-blowing module is a hot air overpressure module able to be arranged at the entrance of the tunnel formed by the protective cover to send hot air in said tunnel, with regard to claims 4, 16 and 17 and wherein the hot air-blowing module constitutes the decontamination module or one of the decontamination modules, by circulating hot air inside the tunnel formed by the protective cover, thereby enabling the removal of the contaminated particles from the walls or from the inside of the materiel, with regard to claim 5.

Regarding claims 6 and 18-20, WO’798 teaches the device for decontamination of material of claims 1-4. WO’798 further teaches the enclosure 10 includes a flexible inflatable structure 12. When inflated with an inflation fluid, such as air, as shown in FIGURE 1, the inflated structure 12 provides a rigid freestanding walled enclosure. The structure 12 is self-supporting, without the need for a framework of support members formed from a rigid material, although such a framework may be employed if desired. (para. 23). The walls 14, 16, 18 define an inflatable support structure formed by a set of tubular members or other suitably shaped structural elements 21 which define interconnected inflation passages 22. The panels 80, 82 are connected one or several frame modules able to support the protective cover, with regard to claims 6 and 18-20.

Regarding claim 7, WO’798 teaches the device for decontamination of material of claim 1. WO’798 further teaches as shown in FIGURE 2, an interior space 30 within the enclosure 10 can be sealed from the surrounding atmosphere to create a substantially airtight isolation chamber for carrying out a decontamination process. Specifically, the floor 24 of the enclosure is sealed to the walls adjacent a lower end thereof. (para. 23). For example, as shown in FIGURE 4, the floor comprises lower and upper layers of flexible material (ground carpet) 90, 92 (para.31).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN F BERGNER/Examiner, Art Unit 1713